Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 22, 1988, convicting him of robbery in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that his arrest was illegal. We find, however, that the police had probable cause to arrest the defendant as the totality of the information known to the officers, together with the reasonable inferences to be drawn therefrom, would clearly warrant a prudent person to believe that the defendant had committed a crime (see, People v Simmons, 114 AD2d 476).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Love, 57 NY2d 1023; People v Carbonaro, 162 AD2d 459; People v Howard, 50 NY2d 583, 592, cert denied 449 US 1023; People v McCorkle, 119 AD2d 700, 701; People v Smith, 100 AD2d 857, 858; People v Logan, 25 NY2d 184, 195, cert denied 396 US 1020). Lawrence, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.